UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6802



DARRYL MCLACE DAVIS,

                                              Plaintiff - Appellant,

          versus


HELEN F. FAHEY, Chairman of the Virginia
Parole   Board,   individual    and   official
capacity; GENE M. JOHNSON, Director of the
Virginia Department of Corrections, individual
and official capacity; DORIS L. EWING, Manager
of the Court and Legal Services Unit of the
Virginia Department of Corrections, individual
and official capacity,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-04-607)


Submitted:   October 31, 2005          Decided:     November 17, 2005


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl McLace Davis, Appellant Pro Se.      Richard Carson Vorhis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Darryl McLace Davis appeals the order of the magistrate

judge* denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We

have reviewed the record and the court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

magistrate judge. See Davis v. Fahey, No. CA-04-607 (E.D. Va. Apr.

22, 2005).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




     *
      Pursuant to 28 U.S.C. § 636(c) (2000) and Fed. R. Civ. P. 73,
the parties consented to jurisdiction of the magistrate judge.

                               - 3 -